Citation Nr: 0843035	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and representative


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a low back 
strain.


FINDINGS OF FACT

1.  A November 1997 Board decision denied the veteran's claim 
for service connection for a low back disability.

2.  Evidence associated with the claims file since the 
November 1997 Board decision is either cumulative or 
redundant of evidence previously associated with the claims 
folder, and does not raise the possibility of substantiating 
the issue of entitlement to service connection for a low back 
disability.


CONCLUSION OF LAW

1.  The November 1997 Board decision denying the veteran's 
claim of service connection for a low back disorder is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  The evidence received since the November 1997 Board 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Element (4), the requirement requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The VCAA letter issued in December 2004 satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The December 2004 letter provided the veteran with 
notice of the elements necessary to establish service 
connection.  In addition, the letter informed the veteran 
that new and material evidence was needed to substantiate his 
claim, and described what would constitute such new and 
material evidence. The veteran was also advised as to his and 
VA's responsibilities under the VCAA, and was made aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.

The Board is cognizant that the letter was incorrect as to 
the date of the last final denial of his claim, and that he 
was not specifically told of the basis of that prior denial.  
However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir.2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

In this case, the record reflects that the veteran was 
advised that there had been a previous denial, and he was 
specifically told in November 2005 Statement of the Case 
(SOC) that the evidence received since the last denial was 
not new and material because "[t]here is no medical evidence 
to establish that [his] current low back condition is in any 
way related to military service."  Based on this language, 
the Board finds that a reasonable person would have 
understood basis of the prior denial of his claim.  As the 
appellant has since been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA, 
the Board finds that the deficiency in notice is not 
prejudicial.  Furthermore, while the appellant does not have 
the burden of demonstrating prejudice, it is pertinent to 
note that neither the appellant nor his representative 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.  

The Board notes that the veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  The 
letter advised the veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim.  To the extent there was any error in 
such notice, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned, in 
regards to these matters, are rendered moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
folder contains the veteran's service treatment records, 
private and VA Medical Center (VAMC) post-service treatment 
records, as well as the veteran's statements in support of 
his claim.  The veteran has not referenced any outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim that have not already been 
obtained and added to the claims folder.  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion. See 38 C.F.R. § 
3.159(c)(1).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II. New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2008).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).
The veteran claims that he was injured while serving on 
active duty in Augsburg, Germany in April 1966, when he fell 
several feet from a platform after a railing he was leaning 
against gave way.  (See Form 4138, July 2004.)  His original 
claim was denied in an October 1994 rating decision on the 
basis that x-rays of his lumbar spine taken in service 
indicated normal findings, no chronic treatment was shown 
after the initial injury, and no complaints of chronic back 
pain were shown in service or at discharge.  Additionally, 
the evidence of record at that time revealed that following 
discharge in May 1967, the veteran neither complained of, 
sought treatment for, nor was diagnosed with any low back 
problems until November 1993, when he fell 30 feet from a 
ladder and sustained multiple injuries, including fractures 
of the sacrum and pelvic rami.  (See Prairie Lakes Health 
Care treatment record, November 1993.)  
Subsequent evidence includes an April 1995 MRI of his lumbar 
spine, which indicated normal posterior margins of the 3-4, 
4-5, and L5-S1 intervertebral discs, with no evidence of 
herniated nucleus pulposus or significant bulging of the disc 
annulus.  In November 1995, he was awarding Social Security 
disability benefits on the basis that he was disabled 
following his November 1993 post-service injury.  During an 
August 1996 Travel Board hearing, the veteran testified that 
he continued to have chronic pain and back problems following 
his in-service injury, but said that he "just kind of lived 
with [it]."  (See Travel Board hearing transcript, August 
1996.)  He also claimed that he received medical treatment 
for these disorders in the 1970's, but was unable to 
indentify any possible treatment records for this period.
His claim was ultimately denied in a November 1997 Board 
decision.  As noted, at the time of the November 1997 Board 
decision, evidence showed that the veteran had mild 
degenerative disc disease without significant stenosis, and a 
possible old thoracolumbar compression fracture at T-12.  
(See St. Luke's Midland treatment record, November 1994.)  
However, the Board denied the claim because there was no 
medical evidence relating his low back disorder to his in-
service accident more than 30 years earlier, or to any other 
disease or incident in service.
The veteran has submitted a request to reopen his previously 
denied claim, and now argues that he has presented new and 
material evidence in the form of his testimony during a June 
2006 RO hearing.  At that hearing, the veteran stated that he 
continued to have low back problems during service, and that 
shortly after service, he had a "severe attack" on his back 
while baling hay.  He also testified that following his 1993 
injury, treating physicians found that he had an old back 
injury.  He further discussed being injured in an automobile 
accident in December 2000.  Treatment records contemporaneous 
to the event showed that he suffered a pelvic fracture that 
healed in slight displacement, after which time he complained 
of pelvic and low back pain, and decreased flexibility of the 
lumbar spine.  (See treatment records of  Dr. Mindrebo, 
December 2000 - October 2001; physical therapy records March 
- May 2001.)  Private treatment records revealed that in 
December 2002, he underwent surgery to repair an umbilical 
hernia.  However, there were no medical findings suggesting 
that his hernia was the result of his in-service back injury.  
VAMC treatment records showed that he underwent an MRI in May 
2003, which revealed a diffuse disc bulge in the lower lumbar 
spine and a central disc herniation at L5-S1.  An April 2004 
VAMC record showed that he was seen for complaints of "on 
and off" back pain.  The record notes that this was the 
veteran's first visit to the clinic, and that he reported 
having injuries in 1993 and 2000; there was no mention, 
however, of an injury in service.  X-rays taken during an 
August 2004 VAMC visit showed negative findings of the lumbar 
spine.  An August 2006 CT scan revealed displaced pelvic 
fractures with no findings of any low back abnormalities.  
(See VAMC record, August 2006.)  
The Board finds that much of the evidence received since the 
1997 Board decision is "new" in that it was not of record 
at the time of that decision.  However, it finds that the 
evidence is not "material" because it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
Specifically, it does not show any relationship between his 
current degenerative disc disease of the lumbar spine and his 
active military service.  
The Board has considered the veteran's testimony during the 
June 2006 RO hearing that while receiving medical treatment 
following his November 1993 injuries, his doctors found an 
"old" back injury, this injury.  However, as noted, at the 
time of the November 1997 Board decision, the evidence 
included a November 1994 record that noted findings of mild 
degenerative disc disease without significant stenosis, and a 
possible old thoracolumbar compression fracture at T-12.  
Therefore, as the clinical finding identical to what the 
veteran was already associated with the record at the time of 
the last decision, the veteran's testimony does not 
constitute new and material evidence.

As to the veteran's lay statements as to a continuity of 
symptomatology, as well as those from his representative, the 
Board finds that they are essentially duplicative of evidence 
previously submitted, as the veteran has already made such 
contentions in support of his earlier claims.  This evidence 
cannot be considered new in that it essentially duplicates 
evidence that has already been considered by the RO and the 
Board.  Thus, the veteran's statements are also not new and 
material evidence, as they are cumulative, and his claim 
cannot be reopened on that basis.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that although it is sympathetic to the 
veteran's back problems, the fact is that no new and material 
evidence has been received sufficient to reopen his claim.  
Until the veteran meets his threshold burden to submit new 
and material evidence sufficient to reopen his claim for 
service connection for a low back disability, the benefit-of-
the-doubt doctrine does not apply.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a low back disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


